1    HEATHER E. WILLIAMS, CA BAR #122664
     Federal Defender
2    PEGGY SASSO, CA BAR #228906
     Assistant Federal Defender
3    2300 Tulare Street, Suite 330
     Fresno, CA 93721-2226
4    Telephone: 559.487.5561/Fax: 559.487.5950

5    Attorney for Defendant
     MATTHEW LAMB
6
7
8                              IN THE UNITED STATES DISTRICT COURT

9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                      Case No. 1:15-cr-00263-NONE

12                     Plaintiff,
                                                    MOTION FOR RELEASE; DECLARATION OF
13   vs.                                            COUNSEL WITH EXHIBIT; ORDER FOR
                                                    RELEASE
14   MATTHEW LAMB,

15                     Defendant.

16
17
            For the reasons set forth in the attached declaration, it is respectfully requested by U.S.
18
     Probation through undersigned counsel that this Court issue a time specific release order for
19
     Matthew Lamb who is scheduled to complete his sentence at the Federal Bureau of Prisons on
20
     April 16, 2020.
21
            The reason for this request is that Matthew Lamb will complete his Federal Bureau of
22
     Prisons sentence at Santa Rita County Jail in San Francisco, and Mr. Lamb needs to be returned
23
     to Fresno. Mr. Lamb is indigent and unable to provide his own transportation. Accordingly,
24
     U.S. Probation intends to purchase an Amtrak ticket for him. In order to ensure that Matthew
25
     Lamb is able to make the train as arranged by Probation, he must be released no later than 10:00
26
     a.m. on April 16, 2020. Because Probation has been informed that Mr. Lamb’s release time
27
     cannot be ensured without a court order, it is respectfully requested that this Court so order Mr.
28
     Lamb’s release from Santa Rita Jail no later than 10:00 a.m. on April 16, 2020.
1                                              Respectfully submitted,

2                                              HEATHER E. WILLIAMS
                                               Federal Defender
3
4    DATED: April 9, 2020                By:   /s/ Peggy Sasso
                                               Peggy Sasso
5                                              Assistant Federal Defender
                                               Attorney for Defendant
6                                              Matthew Lamb

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Matthew Lamb – [Proposed] Release Order
                                                  2
1                                              DECLARATION

2           I, Peggy Sasso, declare as follows:

3       1. I am an attorney licensed to practice law in the State of California and in the United

4           States Federal Court for the Eastern District of California. I am an assistant federal

5           defender and have been employed by the Federal Defender’s Office since April 28, 2009.

6       2. On April 1, 2016 this Court sentenced Matthew Lamb to 62 months in custody followed

7           by 36 months of supervision.

8       3. Pursuant to the Federal Bureau of Prisons’ website, Matthew Lamb is scheduled to

9           complete his sentence on April 16, 2020. A printout of the website is attached as Exhibit

10          A.

11      4. Matthew Lamb is serving the reminder of his sentence at Santa Rita County Jail, and it is

12          expected that he will be released from there on April 16, 2020.

13      5. Probation had attempted to make arrangements for Mr. Lamb to be released to a halfway

14          house in San Francisco due to work opportunities. Placement at the halfway house,

15          however, is not possible at this time and Probation has made arrangements for Mr. Lamb

16          to return to Fresno.

17      6. Mr. Lamb is indigent and does not have the resources to travel to Fresno upon his release,

18          accordingly Probation plans to arrange an Amtrak ticket for him through Second Chance

19          Act Funds. The Amtrak train leaves at 1:10 p.m., and Mr. Lamb will have to allow time

20          to get from the jail to the train station.

21      7. Probation has been informed by the USM Operations Supervisor in San Francisco that he

22          cannot ensure that Mr. Lamb will be released in time to make the Amtrak train that

23          Probation will be arranging without a court order specifying a release time. The USM

24          Operations Supervisor therefore advised Probation to obtain a release order for 10:00

25          a.m. on April 16, 2020.

26      8. On April 8, 2020, Probation Officer Wright sent the undersigned an email requesting

27          counsel file a proposed order with a release time of 10:00 a.m. on April 16, 2020.

28

     Matthew Lamb – [Proposed] Release Order
                                                         3
1           I declare under penalty of perjury that the foregoing is true and correct.

2           Signed this 8th day of April 2020, in Clovis, California

3                                                         /s/ Peggy Sasso
                                                          PEGGY SASSO
4                                                         Assistant Federal Defender

5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Matthew Lamb – [Proposed] Release Order
                                                      4
1                                                ORDER

2           IT IS HEREBY ORDERED that defendant Matthew Lamb (Matthew Lamb: Alameda

3    County Sheriff’s Person File Number: UMD017) shall be released on Thursday April 16, 2020

4    by 10:00 a.m. from the Santa Rita Jail in Alameda County in order to facilitate Mr. Lamb’s

5    transportation to Fresno, California as arranged by U.S. Probation.

6
     IT IS SO ORDERED.
7
        Dated:     April 9, 2020
8
                                                       UNITED STATES DISTRICT JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Matthew Lamb – [Proposed] Release Order
                                                     5
